Citation Nr: 1434161	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-11 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to August 28, 2008, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1981 to February 1992.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Detroit, Michigan Department of Veterans Affairs Regional Office (RO).  In May 2012, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

In a statement received by the Board in July 2014, the Veteran indicated her intent to file a claim for a special home adaptation grant.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal of the August 2006 rating decision which denied entitlement to a TDIU, and such rating decision is final.  

2.  Prior to August 28, 2008, the preponderance of the competent and credible evidence of record did not show that the Veteran's service-connected disabilities alone precluded her from substantial gainful employment or otherwise presented an unusual disability picture as to warrant extraschedular consideration.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 28, 2008 for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400(o) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A December 2008 VCAA letter sent to the Veteran provided him with compliant notice.  

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the report of a May 2009 VA examination, Veteran's lay statements; pertinent post-service treatment records; and the transcript of the May 2012 Travel Board hearing before the undersigned.  The Veteran and her representative have not identified any outstanding relevant evidence.  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the May 2012 hearing the undersigned explained the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Generally, the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.  TDIU is considered a claim for increased evaluation, and for such claims, an effective date of the earliest date on which factual entitlement to the benefit sought is shown is allowable, if the claim is received within one year from factual entitlement.  38 C.F.R. § 3.400(o)(2); Hurd v. West, 13 Vet. App. 449 (2000).

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).

The Veteran asserts that she should be awarded an earlier effective date for the grant of entitlement to a TDIU.  Specifically, she alleges that the effective date should be the date of her initial claim for entitlement to a TDIU, which was denied by the RO in August 2006, as it is the Veteran's contention that her service-connected disabilities had rendered her unemployable at that time.  

The Veteran was denied entitlement to a TDIU in an August 2006 rating decision on the basis that the evidence showed that her service-connected disabilities alone did not render her unemployable.  The Veteran initiated an appeal of the August 2006 rating decision by filing a timely notice of disagreement; however, the Board finds that she did not submit a timely substantive appeal and the August 2006 rating decision became final.  In this regard, at her May 2012 Board hearing, the Veteran reported that in February 2008, she submitted a VA Form 9 to her representative, The American Legion, which was not associated with the claims file until August 2008.  A review of this document shows that it was dated January 31, 2008 and February 10, 2008.  The Board acknowledges that, if verified, either of these dates would have made the submission of the VA Form 9 timely.  Regrettably, the Board is unable to verify the authenticity of these dates.  Specifically, the Board notes that of record are only copies of the VA Form 9 in question, only one of which contains a date stamp received, which notes that it was received on August 28, 2008 by the RO.  Additionally, the neither of the copies of the VA Form 9 of record contain an American Legion date stamp on the document as having been received by that office at that time and the Veteran's own representative at the hearing was unable to confirm or deny that the VA Form 9 was received by his office at any point earlier than August 2008.  

Because the Veteran did not submit a timely substantive appeal in relation to the August 2006, that rating decision became final and the RO appropriately took the August 28, 2008 submission of the VA Form 9, and supporting evidence, as a new claim for entitlement to a TDIU.  In relation to the August 2008 claim, the Veteran was afforded a VA examination in May 2009, which noted that she was unable to perform her usual occupation as a result of her service-connected back disability.  Notably, this is the earliest evidence of record that one of the Veteran's service-connected disabilities alone affected her ability to work.  

The Board finds that an effective date earlier that August 28, 2008, for the grant of a TDIU is not warranted.  The Veteran's did not submit her claim of entitlement to a TDIU until August 28, 2008, and there is no evidence of record that there was a pending claim or an increased disability rating prior to that date; and as discussed above, the August 2006 rating decision was final.  Therefore, the only time period during which the Veteran could potentially be entitled to a TDIU in connection with the current claim is the one-year period prior to the receipt of her August 28, 2008, claim.  However, there is no evidence to substantiate a claim that the Veteran was unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities alone until the May 2009 VA examination which noted that her service-connected back disability made it unable for the Veteran to perform her usual occupation.  In any event, the evidence of record does not demonstrate a factually ascertainable increase in disability resulting in the Veteran's being unable to secure or follow a substantially gainful occupation within one year prior to receipt of her August 28, 2008 claim for TDIU.  Therefore, the Board finds that the evidence of record fails to establish that the Veteran met the criteria for assignment of a TDIU in the one-year prior to her August 28, 2008, date of claim.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than August 28, 2008, for the grant of a TDIU.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.


____________________________________________
JONATHON B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


